Citation Nr: 1733712	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than October 12, 2010, for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a September 2016 decision, the Board dismissed withdrawn claims for higher ratings for bilateral plantar warts and calluses of the feet, tinea pedis, and a left cheek skin lesion, and denied an effective date earlier than October 12, 2010, for the grant of service connection for schizoaffective disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).

In March 2017, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR) by both parties, which vacated the Board's decision denying an effective date earlier than October 12, 2010, for the grant of service connection for schizoaffective disorder.  The Court remanded the issue to the Board for action in compliance with the Order.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a mental condition on April 14, 2000.

2. In response to an October 2000 rating decision, he filed a November 2000 notice of disagreement, after which an SOC was not issued.  He then continuously prosecuted that claim until it was ultimately granted in July 2011.



CONCLUSION OF LAW

An effective date of April 14, 2000 is warranted for the award of service connection for schizoaffective disorder.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

Given the favorable action taken herein, no further discussion of the VCAA is required.  This decision grants the benefit from the effective date the Veteran has requested.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Here, the Veteran filed a claim for a "nerve disorder" in October 1998, and it was denied in an April 1999 rating decision.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

In April 2000, the Veteran filed a new claim for service connection for a "nervous condition."  An October 2000 rating decision denied service connection for a mental disorder, to include major depression, psychosis, and schizoaffective disorder (claimed as nervous condition).

In November 2000, the Veteran submitted a statement that he wanted to appeal the October 2000 decision.  The Board finds this constituted a proper NOD under the regulations at the time.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  There is no evidence that the RO ever issued an SOC, which means that the original April 2000 claim remained pending until ultimately addressed in the context of the eventual grant of service connection in the July 2011 rating decision now on appeal.  See 38 C.F.R. §§ 3.103 (f), 19.26 (an SOC will be prepared following an NOD); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Further discussion of the facts of the case is unnecessary, as the Board finds the April 2000 claim was still pending.  Accordingly, the appeal for an earlier effective date for the award of service connection for schizoaffective disorder is granted from April 14, 2000, the date VA received the Veteran's claim.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  This is the earliest possible effective date assignable under the circumstances of this case, as the date is the latest of the date of claim or date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  This is considered a full grant of the benefit sought on appeal for this claim.


ORDER

Entitlement to an effective date of April 14, 2000, for the grant of service connection for schizoaffective disorder is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


